                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                        Southern Division


GRACE COLLINS, et al.,                                     *

         Plaintiffs,                                       *
v.                                                                       Case No.: GJH-18-3503
                                                           *
RICHARD RIONDA DEL CASTRO, et al.,
                                                           *
         Defendants.
                                                           *
*        *        *        *        *         *        *        *        *        *         *        *        *

                                        MEMORANDUM OPINION

         Plaintiff Grace Collins alleges breach of contract and fraudulent inducement claims

against Defendants.1 Pending before the Court is Defendants’ Motion to Dismiss or Motion to

Transfer. ECF No. 9. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2016). For the

foregoing reasons, Defendants’ Motion to Transfer will be granted.

I.       BACKGROUND2

         On December 9, 2016, Plaintiff Grace Collins agreed to loan Defendant Hannibal

Production Inc. (Hannibal) $245,000. ECF No. 1-1 at 25. According to the loan agreement, in

consideration for Hannibal’s receipt of the $245,000 principal loan amount, Hannibal was to pay




1
  Plaintiff Collins purports to have filed this action on behalf of herself and her mother, Duk Sun Lyu, for whom she
has power of attorney. ECF No. 1-8 at 1. Even if the Court assumes Plaintiff has a full and complete power of
attorney effective in Maryland, because Plaintiff Collins is not an attorney, id. at 5, she may not litigate pro se the
rights of her mother. See Myers v. Loudoun Co. Public Schools, 418 F.3d 395, 401 (4th Cir. 2005). The pleadings in
this case have demonstrated that Duk Sun Lyu has not so far participated in the litigation. See ECF Nos. 1-1–1-8.
Thus, the Court treats Collins as the only Plaintiff.
2
  Unless otherwise stated, these facts are taken from the Second Amended Complaint, ECF No. 1-8, or drawn from
documents attached to and integral to the pleadings, see e.g., ECF No. 1-1 at 25. Because of the liberal rules that
apply to interpretation of a pro se party’s complaint, the Court cites to documents that were attached to Plaintiff’s
initial Complaint and are integral to Plaintiff’s allegations, but that Plaintiff failed to re-attach to her Second
Amended Complaint.

                                                           1
Collins “a one-time interest payment” of $31,850.00 on December 5, 2017. Id. at 26. The loan

agreement also obligated Hannibal to pay back the loan’s principal on December 5, 2017. Id.

       Defendant Richard Rionda Del Castro was Hannibal’s President and negotiated the loan

agreement on Hannibal’s behalf. ECF No. 1-1 at 2; ECF No. 1-8 at 3. Specifically, Del Castro

flew to Collins’s home in Maryland, which Collins shared with her mother, to discuss the loan

agreement’s terms on December 8, 2017. ECF No. 1-1 at 2; ECF No. 1-8 at 3. Although she did

not have knowledge of his reputation at the time that she made the loan, Collins alleges that Del

Castro came to Maryland “to get money where people didn’t know his reputation” because his

contacts in Los Angeles who knew “his reputation” would be weary of lending him or his

production company money. ECF No. 1-1 at 17.

       Before Del Castro met Collins in Maryland, Collins explained that she was interested in

making a bridge loan that would accrue interest quickly and expand funds designated for her

mother’s health care costs. ECF No. 1-8 ¶¶ 3, 13. Collins’s mother Duk Sun Lyu has

Alzheimer’s Disease, among other health issues, and her health care costs are estimated to be

$100,000 per year. Id. ¶ 15.

       Del Castro told Collins that the loan would serve as “the very first seed capital to kick

start the acquisition of the rights to produce” the film, Speed Kills, and that Collins’ loan would

be repaid before any other obligations connected to the film. Id. ¶ 13; see also ECF No. 1-1 at

25. He explained that the loan agreement was a “simple straight forward bridge loan agreement”

and that she would be repaid after bank funding was acquired to finance the movie and no later

than December 5, 2017. ECF No. 1-8 ¶ 11. Collins was not under the impression that repayment

of her loan was contingent upon Hannibal finishing production or distributing the film. Id. ¶ 2.

On December 7, 2016, before the parties signed the loan agreement, Collins wired Hannibal



                                                 2
$10,000 from a bank account in Maryland in both her and her mother’s name. ECF No. 1-1 at 40.

It is not clear if Collins had a guarantee that this $10,000 would be returned to her if the parties

did not agree to the broader loan deal. See ECF No. 1-1; ECF No. 1-8.

         Collins and Del Castro signed the loan agreement at the Gaylord Hotel in Maryland two

days later on December 9, 2016. ECF No. 1-1 at 31; ECF No. 19 at 6.3 Patricia Rionda Del

Castro, Hannibal’s Secretary, and Timothy Cavanaugh, an Executive Producer were also

signatories. Id.

         On her way to meet Del Castro to sign the contract, Collins spoke to her lawyer who told

her that she should speak to a contracts or entertainment lawyer based in Los Angeles. ECF No.

1-1 at 13. However, Plaintiff felt obligated to sign the loan agreement because Del Castro had

come to Maryland from California. Id. at 14. Plaintiff had also already wired Hannibal $10,000

of the loan principal, ECF No. 1-1 at 40, and it is not clear that the lawyer she spoke to had

knowledge of this transfer. Collins met Del Castro at 11:00am and Del Castro had a 1:00pm

flight. ECF No. 1-1 at 13. They went over only paragraphs 2 and 4 of the loan agreement

together. Id. These paragraphs describe the interest arrangement and the payback date. Id. They

discussed that if the loan was repaid prior to the payback date in approximately June 2017 rather

than December 2017, they might mutually agree to reduce the interest rate to a flat 6%. Id.

Plaintiff wired the remaining principal loan amount from a Bank of America located in Maryland




3
 Although the allegation that the contract was signed at a hotel in Maryland does not appear in Plaintiff’s Second
Amended Complaint, it is included in several of Plaintiff’s filings with the Court, and the Court is to liberally
construe Plaintiff’s pro se pleadings. Haines v. Kerner, 404 U.S. 519, 521 (1972)

                                                         3
on December 13, 2016. ECF No. 1-1 at 41. Collins and her mother’s names both appear on the

account. Id.

       Hannibal did not pay Collins the principal loan amount or interest when it came due on

December 5, 2017. See ECF No. 1-8 ¶ 3. Del Castro treated the loan as if repayment was

contingent upon the film’s complete production and distribution. ECF No. 1-8 ¶ 2. He also

invoked the contract’s “Force Majeure” clause, which reads:

       Neither party hereto shall be deemed in default of its obligations hereunder if the
       business operations of HPI [i.e. Hannibal Production, Inc.] are delayed, or become
       impossible or impractical, by reason of any cause beyond HPI's reasonable
       control including, without limitation, war, strike, accident, act of God, civil
       unrest, epidemic, death, illness, or act or order of any governmental authority
       (such causes collectively referred to herein as a “Force Majeure Event”). Each
       party acknowledges the risk that payment of the Interest may be delayed due to a
       Force Majeure Event. In the event any portion or all of the above are delayed due
       to a Force Majeure Event, HPI shall use its best efforts to resume the payment of
       any sums due within a reasonable time after the Force Majeure Event has ended.
       Both parties shall be responsible for their own costs and expenses in connection
       with any such Force Majeure Event.

ECF No. 1-1 at 30–31. According to Del Castro, Hurricane Maria prevented Hannibal from

abiding by the terms of the loan agreement. ECF No. 1-8 at 3. At the time the parties signed the

loan agreement, Puerto Rico was a tentative production location. ECF No. 1-1 at 25. Collins

alleges that all filming had been completed a few months before Hurricane Maria hit Puerto Rico

and that post-production editing was always scheduled to be accomplished in California. ECF

No. 1-8 ¶ 5. In any case, Collins alleges that repayment of her loan was not contingent on the

film’s production schedule. ECF No. 1-8 ¶ 2.

       Collins alleges that Del Castro lied about the Hurricane’s impact on the film because he

never intended for Hannibal to repay the loan. ECF No. 1-1 ¶ 6; ECF No. 1-8 ¶ 11. According to

Collins, before Del Castro flew to Maryland to convince her to sign the loan agreement, he knew

that she was in the vulnerable financial position of seeking to stretch her mother’s healthcare

                                                 4
funds and with this in mind he wrote “a premeditated fraudulent contract” with loopholes

“designed to take advantage” of her inability to spend money recovering the investment. Id. In

Collins’s words, Del Castro “premediated tricking my mom out of her money before he even

came to my home as he could see many loopholes in the contract + he knowing [sic] that I

personally had no money that if we went to court . . . I would run out of money.” ECF No. 1-1 at

17. The loan agreement includes an arbitration clause, which states:

        Any dispute, controversy or claim arising out of or relating to the enforcement,
        interpretation or alleged breach of this agreement, including without limitation
        tort claims and arbitrability issues, shall be submitted to and resolved by binding
        arbitration in Los Angeles, California before one neutral arbitrator with
        substantial experience in entertainment industry matters appointed by the
        American Arbitration Association in accordance with its Commercial Arbitration
        Rules, and judgment upon the award rendered by the arbitrator may be entered in
        and enforceable by any court having jurisdiction.

ECF No. 1-1 at 31. The loan agreement also included a choice of law clause, which says that the

contract “shall be construed in accordance with the laws of the state of California, and the

obligations, rights and remedies of the parties shall be determined in accordance with such laws.”

Id. at 30.

        When Collins realized that Del Castro did not intend to repay her, she perfected a lien

against Hannibal, Del Castro, and the film project. ECF No. 1-1 at 31; ECF No. 1-8 ¶ 2. Del

Castro then reincorporated Hannibal as Defendant Speed Kills Production, Inc. and stepped

down as President, allegedly to avoid repaying Collins. ECF No. 1-8 ¶ 4; ECF No. 1-1 at 19. Del

Castro sold the film’s distribution rights to Defendant Saban Films LLC (Saban). Id. Collins

alleges that Del Castro led Saban to believe it purchased the film free and clear of legal disputes.

ECF No. 1-1 at 19. When Saban learned of Collins position as a lienholder, it requested that she

sign a non-disturbance waiver. Id. Collins told Del Castro that she would not sign a waiver

unless she received a guarantee that her loan would be repaid. Id. Del Castro told Collins “you

                                                 5
notice that nobody is answering you” and said that if she did not sign the waiver, someone in

Saban’s legal department would sign it on her behalf. ECF No. 1-8 ¶ 6. Collins later learned that

it was not true that someone in Saban’s legal department planned to sign the waiver on her

behalf. Id. ¶ 7.

        On October 11, 2018, Collins commenced a civil action in the Maryland Circuit Court

for Prince George’s County entitled Lyu v. Castro, Case No. CAL18-37261. ECF No. 1-1.

Collins filed several successive amended pleadings including, a second Complaint & Jury

Demand on October 15, 2018, ECF No. 1-5; an Amended Complaint on October 16, 2018, ECF

No. 1-7; and a Second Amended Complaint on October 17, 2018, ECF No. 1-8. On November

13, 2018, Defendants removed the action to this Court, ECF No. 1, and moved to dismiss or

transfer the Second Amended Complaint, ECF No. 9.

II.     DISCUSSION

        Based on the loan agreement’s arbitration clause, Defendants request that the Court

dismiss or transfer the Second Amended Complaint to the District Court for the Central District

of California. Under the Federal Arbitration Act (“FAA”), 9 U.S.C. § 2, an arbitration clause

contained in a “contract evidencing a transaction involving commerce . . . shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” Arbitration clauses, “as a matter of federal law, are ‘separable’ from

the contracts in which they are embedded,” meaning that although the FAA permits courts “to

decide a claim of fraud in the inducement of the arbitration clause itself, it does not permit the

court to consider claims of fraud in the inducement of the contract generally.” Shotto v. Laub,

632 F. Supp. 516, 521 (D. Md. 1986) (citing Prima Paint Corp. v. Flood & Conklin Mfg. Co.,

388 U.S. 395 (1967)).



                                                  6
       Here, although Collins has alleged fraud in the inducement of the loan contract generally,

she has failed to allege that she was fraudulently induced to sign the arbitration clause. Collins

does not mention the arbitration clause in her complaint or allege any facts from which the Court

could conclude that Del Castro manipulated her into signing the arbitration agreement through

fraud. Because Plaintiff has failed to allege fraud in the inducement of the arbitration clause

agreement itself, the Court must enforce the contract’s arbitration clause. That clause states:

       Any dispute, controversy or claim arising out of or relating to the enforcement,
       interpretation or alleged breach of this agreement, including without limitation
       tort claims and arbitrability issues, shall be submitted to and resolved by binding
       arbitration in Los Angeles, California before one neutral arbitrator with
       substantial experience in entertainment industry matters appointed by the
       American Arbitration Association in accordance with its Commercial Arbitration
       Rules, and judgment upon the award rendered by the arbitrator may be entered in
       and enforceable by any court having jurisdiction.

ECF No. 1-1 at 31.

       Section 4 of the FAA provides that “the [arbitration] hearing and proceedings . . . shall be

within the district in which the petition for an order directing such arbitration is filed.” The FAA

does not allow district courts to compel arbitration proceedings in other jurisdictions. See Indep.

Receivables Corp. v. Precision Recovery Analytics, Inc., 754 F. Supp. 2d 782, 786 (D. Md. 2010)

(ordering that case be transferred to U.S. District Court for Western District of Texas for

purposes of compelling arbitration). Because this Court lacks jurisdiction to compel arbitration

proceedings in Los Angeles California, it will instead enforce the loan agreement’s arbitration

clause by granting Defendants’ Motion to Transfer.




                                                 7
III.   CONCLUSION

       For the foregoing reasons, Defendants Motion to Transfer is granted in part. A separate

Order shall issue.

Date: August 2, 2019                                       _/s/_________________________
                                                           GEORGE J. HAZEL
                                                           United States District Judge




                                               8
